Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 1 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 2 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 3 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 4 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 5 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 6 of 7
Case 14-03220   Doc   Filed 07/26/19   Entered 07/26/19 14:59:47   Desc Main
                          Document     Page 7 of 7
